Citation Nr: 1236282	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disorder, to include a left knee disorder and left leg numbness.

2.  Entitlement to service connection for a low back disorder, to include left lower extremity numbness.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to March 1992 and January to February 1998.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2011, the Veteran provided testimony at a hearing before the Board by videoconference at the RO.  A transcript of the proceeding is of record.  As indicated in the transcript, the issues on appeal were modified during the hearing to more accurately reflect the Veteran's claims, as shown on the title page of this decision.  The Board notes that the RO adjudicated the substance of these issues as originally stated, and as such, the issues remain properly on appeal before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran contends that numbness, tingling, and weakness in his left leg began following an injury sustained during Officer Candidate School (OCS) training and that these symptoms have been continuous since that time.
The Veteran's service treatment records show that he was seen for complaints of back pain in March 1991.  The assessment was muscle spasm, and he was instructed to rest and apply heat.  His February 1992 separation examination report is negative for complaints of back pain.

In February 1998 during OCS training, the Veteran was seen for complaints of left knee pain with occasional lateral numbness.  The assessment was bilateral patellofemoral syndrome by history.  The physician noted that the Veteran was found not physically qualified for OCS due to patellofemoral syndrome in the right knee.  The next day, he was seen for complaints of tingling in his left thigh and denied any trauma to his back or leg.

Following service, a May 1998 VA treatment record shows that the Veteran was seen for complaints of left leg numbness, tingling, and weakness.  The assessment was isolated L3 paresthesia.  A July 1998 VA treatment note indicates that spine and left knee x-rays were normal; the related radiology reports are also of record.

The Veteran was afforded a VA examination in February 2010, in which he reported continuous numbness and tingling in his left thigh that started following a fall while jogging in OCS training.  The diagnosis was a normal neurological exam with somatic complaints involving the left lateral knee and thigh.  The examiner opined that the Veteran's subjective paresthesias was at least as likely as not caused by or related to his in-service complaints and noted that no x-rays or MRI studies were previously performed.

Further, the examiner noted that since the Veteran denied problems with his low back and left knee, spine and joint examinations were not performed.  On examination, the impression following a lumbosacral spine x-ray was mild degenerative joint disease (DJD) changes and multiple reduced disc spaces.  No medical opinion was provided in relation to this diagnosis.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board finds that the February 2010 VA examination is inadequate inasmuch as a complete examination and medical opinion addressing the nature and etiology of the Veteran's claimed disorders is needed to have sufficient medical evidence of record to decided the Veteran's claims.

In regard to the neurological examination, although the examiner provided an etiology opinion linking the Veteran's subjective complaints of paresthesias to service, the examination yielded normal neurological results.  The examiner's conclusion is inconsistent with the objective findings on examination.  Moreover, the opinion provided is based on a conclusion that there were no x-rays or MRI studies done previously; the Veteran testified that x-rays were taken in 1998.  A review of the claims file indicates that lumbosacral spine (July 1998, February 2010) and left knee (May 1998) radiology reports are of record.  In regard to the low back disorder, the examination revealed a diagnosis of DJD; however, an etiology opinion was not provided, nor was a complete spine examination performed.  Likewise, a full examination of the left knee was not performed and no opinion was provided.

In light of the above, the Board finds that a remand is necessary to afford the Veteran another VA examination, during which the examiner(s) will be asked to provide medical opinion(s) concerning the etiology of any left lower extremity disorder and low back disorder, to include any associated neurological impairment and consideration of the aforementioned radiology reports.

In addition, the Veteran reported on several occasions that he received treatment from the St. Louis VAMC in 1998.  During the videoconference hearing, the Veteran's representative asserted that handwritten records concerning this post-service treatment may not have been obtained and associated with the claims file.  A review of the record indicates that both computerized and handwritten treatment notes were requested and received from the St. Louis VAMC for treatment in 1998 and are of record.  On remand, the RO will be asked to undertake appropriate development to obtain any outstanding treatment records before a decision is rendered with regard to these issues.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims, to include St. Louis VAMC treatment records in both handwritten and computerized format from 1998 to the present.

2.  Then, the Veteran should be afforded a VA orthopedic and neurological examination(s) by an examiner or examiners with sufficient expertise to determine the nature and etiology of any current left lower extremity disorder, low back disorder, and any associated neurological impairment.  The claims folder should be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on a review of the record and the examination results, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that any left lower extremity disorder, to include any left knee disorder and any associated neurological impairment, present during the pendency of this claim is etiologically related to the Veteran's active duty service.

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that any low back disorder, to include any associated neurological impairment, present during the pendency of this claim is etiologically related to the Veteran's active duty service.
The examiner is on notice that lumbosacral spine (July 1998, February 2010) and left knee (May 1998) radiology reports are of record.  The February 2010 radiology report revealed mild degenerative joint disease changes and multiple reduced disc spaces.  The examiner is asked to specifically discuss these results as part of the opinion.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner(s) should explain why the opinion cannot be provided.

3.  Then, the issues on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

